Citation Nr: 1121818	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-15 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of frost bite of the bilateral hands.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of frost bite of the bilateral feet.

3.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Amrit K. Sidhu, Esq.




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for posttraumatic stress disorder (PTSD) and eyesight problems and declined to reopen the Veteran's previously denied claims of entitlement to service connection for residuals of frost bite of the bilateral hands and residuals of frost bite of the bilateral feet.  In August 2009, the Veteran submitted a notice of disagreement for the issues of PTSD and frost bite of the hands and feet.  He subsequently perfected his appeal in April 2010.  His case is currently under the jurisdiction of the VA RO in Muskogee, Oklahoma.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office in Muskogee, Oklahoma.  VA will notify the Veteran if further action on his part is required.


REMAND


On his VA Form 9 received in April 2010, the Veteran requested a hearing before the Board at his local RO.  Due process concerns require that the case be remanded to the RO for the scheduling of a hearing before the Board.  See 38 C.F.R. § 20.700(a) (2010).



Accordingly, the case is REMANDED for the following action:

The Veteran must be scheduled for a Travel Board hearing before the Board.  The Veteran and his representative must be provided proper notice of the date and time of the scheduled hearing.  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

